By the Court.*— Balcom, J.
—The appeal is expressly authorized by subd. 2 of section 349 of the Code. (See Valton a. The National Loan Fund Insurance Co., 19 How. Pr., 515.) That section provides that an appeal may be taken to the general term, “ where it grants or refuses a new trial.” It is not denied that plaintiffs could have reviewed the order refusing a new trial, by appealing from the judgment that was subsequently entered (see Code, § 329) ; but they could appeal from the order and not from the judgment, if they saw fit so to do, notwith standing the entry of judgment.
Motion denied, with $10 costs, to abide event.

 Present, Mason, P. J., Campbell, and Balcom, JJ.